                                                          Case 3:21-cv-05968-WHO Document 13-1 Filed 09/09/21 Page 1 of 2



                                                      1   SHARTSIS FRIESE LLP
                                                          ANTHONY B. LEUIN (Bar #95639)
                                                      2   aleuin@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      3   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   Attorneys for Defendant
                                                          FAIRWINDS ESTATE WINERY, LLC
                                                      7

                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                                NORTHERN DISTRICT OF CALIFORNIA

                                                     10

                                                     11   KINSALE INSURANCE COMPANY, a                   Case No. 3:21-cv-05968
                                                          Virginia corporation,
                                                     12                                                  DECLARATION OF FELICIA DRAPER
                      SAN FRANCISCO, CA 94111-3598




                                                                          Plaintiff,                     IN SUPPORT OF DEFENDANT’S
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                                         MOTION TO DISMISS OR, IN THE
                           EIGHTEENTH FLOOR




                                                     13
                                                                 v.                                      ALTERNATIVE, STAY PROCEEDINGS
                                                     14
                                                          FAIRWINDS ESTATE WINERY, LLC, a
                                                     15   California limited liability company,          Date:         October 27, 2021
                                                                                                         Time:         2:00 p.m.
                                                     16                   Defendant.                     Courtroom:    2
                                                                                                         Judge:        Hon. William H. Orrick
                                                     17
                                                                                                         Complaint Filed:    August 2, 2021
                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Case No.              DRAPER DECL. ISO DEFENDANT’S MTN TO DISMISS/STAY
                                                          3:21-cv-05968                           PROCEEDINGS
                                                          Case 3:21-cv-05968-WHO Document 13-1 Filed 09/09/21 Page 2 of 2



                                                      1             I, FELICIA DRAPER, declare as follows:

                                                      2             1.     I am an attorney with the law firm Shartsis Friese LLP, counsel for Defendant

                                                      3   Fairwinds Estate Winery, LLC (“Fairwinds”) in the above-captioned action. I have personal

                                                      4   knowledge of the facts stated herein, except as to matters stated on the basis of information and

                                                      5   belief, and I believe such matters to be true. If called as a witness, I would testify as to the

                                                      6   matters stated herein.

                                                      7             2.     I submit this Declaration in support of Fairwinds’ Motion to Dismiss Or, In The

                                                      8   Alternative, Stay Proceedings.

                                                      9             3.     Attached hereto as Exhibit A is a true and correct copy of the Complaint filed by

                                                     10   Fairwinds in Napa County Superior Court on September 9, 2021, Fairwinds Estate Winery, LLC,

                                                     11   et al., v Kinsale Ins. Co., et al., Case No. 21-cv-001288.

                                                     12             4.     Attached hereto as Exhibit B is a true and correct copy of an email exchange
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   between Fairwinds’ COO, Anthony Zabit, to Kinsale’s Claims Examiner, Mike Mikeska, dated

                                                     14   July 6-7, 2021

                                                     15

                                                     16             I declare under penalty of perjury of the laws of the State of California and the United

                                                     17   States that the foregoing is true and correct. Executed this 9th day of September 2021 at San

                                                     18   Rafael, California.

                                                     19

                                                     20
                                                          9051819
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                       -1-
                                                          Case No.              DRAPER DECL. ISO DEFENDANT’S MTN TO DISMISS/STAY
                                                          3:21-cv-05968                           PROCEEDINGS
